GIVENS, J.,
Dissenting. — The substance of appellant’s assignment of error as to the court’s ruling and remark dur*87ing the impaneling of the jury, as argued in his brief, challenged the comment, not the ruling, and I agree the comment was not harmful.
Conceding that specific instances may not be shown to prove reputation, even a superficial perusal of the record shows no prejudice resulted from the slight infraction of the rule herein, in which event a reversal is not justified. (State v. Gallagher, 14 Ida. 656, 94 Pac. 581; State v. Ray, 32 Ida. 363, 182 Pac. 857; State v. Bubis, 39 Ida. 376, 227 Pac. 384; State v. McLaughlin, 42 Ida. 219, 245 Pac. 77; Stale v. Reding, 52 Ida. 260, 13 Pac. (2d) 253.) No prejudice is even hinted at because testimony was given in rebuttal rather than in chief. (State v. Waln, 14 Ida. 1, 80 Pac. 221; State v. Mushrow, 32 Ida. 562, 565, 185 Pac. 1075; State v. Martinez, 43 Ida. 180, 250 Pac. 239; State v. Orr, 53 Ida. 452, 24 Pac. (2d) 679.)
The judgment should, therefore, be affirmed.